United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4357
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Hector Alba-Esqueda,                     *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 16, 2006
                                 Filed: August 10, 2006
                                  ___________

Before WOLLMAN, BRIGHT, and RILEY, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

      Hector Alba-Esqueda pleaded guilty in the district court1 to being found in the
United States after deportation in violation of 8 U.S.C. §§ 1326(a) and (b)(2). He
appeals, arguing that the district court erred in applying Sections 4A1.1(d) and (e) of
the United States Sentencing Guidelines (U.S.S.G.). We affirm.

      Alba-Esqueda is a Mexican national who has been deported several times, most
recently in October 2002. He later returned to the United States. In February 2004,

      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
Alba-Esqueda was briefly incarcerated and placed on probation for state drug offenses
in California. On March 3, 2005, he was arrested in Iowa on a state weapons charge.
He initially gave law enforcement officials a false name, but after an investigation,
immigration authorities discovered his true identity and that he was in the country
illegally.

      Following Alba-Esqueda’s guilty plea, the presentence report placed him in
criminal history category VI, resulting in an sentencing guideline range of seventy-
seven to ninety-six months. The criminal history score was the result of the
assessment of two criminal history points pursuant to U.S.S.G. § 4A1.1(d) and one
criminal history point pursuant to U.S.S.G. § 4A1.1(e). The district court sentenced
Alba-Esqueda to seventy-seven months’ imprisonment.

      On appeal, Alba-Esqueda argues that, because he did not engage in any new
criminal activity while on probation or following his release from imprisonment in
2004, the district court erred in assessing the criminal history points under U.S.S.G.
§§ 4A1.1(d) and (e). We review de novo the district court’s application of the
guidelines. United States v. Scott, 448 F.3d 1040, 1043 (8th Cir. 2006).

         Section 4A1.1 (d) provides that two criminal history points should be added “if
the defendant committed the instant offense while under any criminal justice sentence,
including probation, . . . [or] imprisonment.” If the two points are assessed under
4A1.1(d), the following section, 4A1.1(e), adds an additional point “if the defendant
committed the instant offense less than two years after release from imprisonment
. . . or while in imprisonment” on a sentence of at least sixty days’ imprisonment. The
application notes following these provisions indicate that the points are to be added
“if the defendant committed any part of the instant offense (i.e. any relevant conduct)”
during the specified time periods.




                                          -2-
       The crime of reentry under § 1326 is an ongoing offense that continues until a
person is discovered by authorities. United States v. Estrada-Quijas, 183 F.3d 758,
761 (8th Cir. 1999). Accordingly, Alba-Esqueda was engaged in “relevant conduct”
the entire time he was in the United States until he was discovered. Because some of
this relevant conduct occurred while Alba-Esqueda was in prison and on probation,
the district court correctly added the two criminal history points pursuant to §
4A1.1(d). Similarly, because some of this relevant conduct occurred within two years
after Alba-Esqueda was released from imprisonment, the district court correctly added
the additional criminal history point pursuant to § 4A1.1(e). This result is consistent
with the holdings of the other circuits that have considered similar arguments. See
United States v. Scott, 387 F.3d 139, 141-43 (2d Cir. 2004); United States v.
Rosales-Garay, 283 F.3d 1200, 1202-03 (10th Cir. 2002); United States v. Coeur, 196
F.3d 1344, 1345-46 (11th Cir. 1999); United States v. Cuevas, 75 F.3d 778, 784 (1st
Cir.1996); United States v. Santana-Castellano, 74 F.3d 593, 595-98 (5th Cir.1996).

      The sentence is affirmed.
                      ______________________________




                                         -3-